Biggs, J.
(concurring). — The opinion holds that the action is at law for damages with a prayer for injunctive relief. I concur in this. I also concur in the direction to enter a judgment for plaintiff for nominal damages, and for the abatement of the 'nuisance, for the reasons: first, that the undisputed physical faetq prove that the pigsty, however clean it might have been kept, was in such close proximity to the plaintiff’s dwelling house as necessarily to render it a nuisance; and second, that counsel for plaintiff stated at the argument that the main object of the suit was to abate the nuisance, and not to recover substantial damage. The case of Paddock v. Somes, 102 Mo. 226, furnishes no authority whatever for the disposition made of the case.